Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/13/2022 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “chamfer” as recited in claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2,4 and 6-16 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It appears that the new added limitation “and wherein the predetermined force in the predetermined duration is smaller than a force that causes the soft pack battery being tested to be broken or causes a short circuit in the soft pack battery that tested as qualified”  as recited in claims 1 and 10 does not have support in the original disclosure, therefore this limitation is considered as “new matter”.
Furthermore, it appears that the specification does not provide sufficient details showing which device/apparatus is used for “testing with a normal battery, and determining, by changing the predetermined force or the predetermined time, a critical value where battery parameters of the normal battery start to change” as recited in claim 15.
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and  15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the term “about” is indefinite. 
In  claim 15, it is unclear how the step of  “testing with a normal battery”  of claim 15 is interrelated and associated with other method step as recited in claim 10? 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11,13-14 and 16  (insofar as understood) are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhao et al (CN106124998).
As to claim 1, Zhao et al disclose a battery test system for testing a soft pack battery as shown in figure 1 comprising: an extrusion apparatus (31) configured to be disposed on a first surface of a battery (not shown) located within a fixing feature (2), wherein the battery is a soft pack battery; and a pressure apparatus (3) disposed above the extrusion apparatus, wherein the pressure apparatus is configured to apply a predetermined force to the battery in a predetermined duration through the extrusion apparatus, wherein a first surface of the extrusion apparatus configured to contact with the first surface of the battery is a substantially flat surface, and a side edge of the first surface of the extrusion apparatus has a chamfer (slope shape). It is noted that lithium battery is a soft-pack battery. Furthermore, the limitation of  “wherein the predetermined force in the predetermined duration is smaller than a force that causes the soft pack battery being tested to be broken or causes a short circuit in the soft pack battery that tested as qualified” is not given any patentable weight since it introduces new matters. 
	As to claim 2, it appears that  the pressure apparatus (3)  is configured to descend at a predetermined speed to contact the extrusion apparatus (31).  
	As to claim 8, the battery test system of Zhao et al also includes  a data collection apparatus (5)  for collecting battery parameters of the battery, wherein the battery parameters comprise temperature and voltage of the battery.
	As to claim 9, the battery test system of Zhao et al also includes  a carrying apparatus (2), wherein a second surface of the battery is configured to be disposed on the carrying apparatus (2), and the second surface of the battery is opposite to the first surface of the battery.
	As to claims 10-11, the apparatus of Zhao et al as mentioned in claims 1-2 would perform the method steps of claims 10-11. 
	As to claims 13-14, the apparatus as mentioned in claims 1 and 8 would perform the method steps of claims 13-14.
As to claim 16, the apparatus as mentioned in claims 1 and 8 would perform the method steps of claims 13-14.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is   rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (CN106124998). 
As to claim 12, Zhao et al disclose a battery test system for testing a soft pack battery as mentioned in claims 1,8 and 10 but Zhao et al do not specifically mentioned about the predetermined speed -3-ranges from about 0.5 mm/s to about 100 mm/s. However, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a sufficient speed with ranges from about 0.5mm/s to about 100mm/s for the purpose of providing  the pressure apparatus (3)  sufficient forces on the battery  in order to avoid damaging to the test battery. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takeno et al (Pat# 8,035,394) disclose Battery Testing Device And Battery Testing Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867